


Exhibit 10.2









 














C0MMUNITY TRUST BANCORP, INC.


EMPLOYEE INCENTIVE COMPENSATION PLAN


EFFECTIVE JANUARY 1, 2011


















 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
OBJECTIVES


Section 1.01 This plan is designed  to reward employees for meeting or exceeding
industry standards for profitability and adopted to achieve the following
objectives:


(a)   Increase the profitability and growth of Community Trust Bancorp, Inc. in
a manner which is consistent with other goals of the Company, its shareholders
and its employees,


(b)  Motivate and reward employees who contribute to the success of the Company,


 
(c)  Provide compensation which is competitive with other financial
institutions,



 
(d)  Attract and retain personnel of outstanding ability and encourage
excellence in the performance of individual responsibilities,



 
(e)  Allow the flexibility which permits revision and strengthening from time to
time to reflect changing organizational goals and objectives.

 
ARTICLE II
DEFINITIONS
 
Section 2.01 As used herein, the following words and phrases shall have the
meanings below unless the context clearly indicates otherwise:


 
(a)"Award Period" means one Fiscal Year.



 
(b)"Board" means the Board of Directors of Community Trust Bancorp, Inc.

 

 
(c)"Company" means Community Trust Bancorp, Inc.

 

 
(d)"Compensation Committee" means the Compensation Committee of the Board of
Directors.

 
 
(e)"Disability" means the total and permanent disability of a participant as
defined by any Long-Term Disability Plans in effect for the Company and as
thereafter may be amended.



 
(f)"Effective Date" means the date upon which the Plan shall become effective.



 
(g)"Fiscal Year" means the accounting period adopted by the Company for federal
income tax purposes.



 
(h)“Participant” means a person designated by the Company to participate in the
Plan.



 
(i)"Plan" shall mean the Company’s Incentive Compensation Plan.



 
(j)"Salary" or "Salaries" shall mean the base salary in effect for each
participant as of the last pay period in December of the Award Period.


ARTICLE III
ADMINISTRATION OF THE PLAN


Section 3.01 The Compensation Committee shall administer the Plan and employ
such other agents as may reasonably be required to administer the Plan.
 
Section 3.02 The Compensation Committee shall adopt such rules and regulations
of general application as are beneficial for the administration of the Plan and
shall make all discretionary decisions involving a Participant of the
Plan.  Said committee shall also have the right to interpret the Plan, to
determine the Effective Date, and to approve all employees who are to
participate in the Plan.
 
Section 3.03 A majority of the Compensation Committee shall constitute a
quorum.  The acts of a majority of the members present at any meeting at which
there is a quorum shall be valid acts.  Acts reduced to and approved in writing
by a majority of said committee shall also be valid acts.
 
Section 3.04 All incentive compensation payable under the Plan shall be paid
from the general assets of the Company.  To the extent that any person acquires
a right to receive payments under the Plan, such right shall be no greater than
the right of any unsecured creditor of the Company.
 
Section 3.05 The Compensation Committee shall have the President and CEO of the
Company send a written notice of such Plan to each selected Participant.  No
person shall have the right to be included in the Plan until receiving said
notice in the form of Attachment "A" hereto.
 
Section 3.06 All costs and expenses involved in the administration of this Plan
shall be paid by the Company.
 
Section 3.07 Any determination or action of the Compensation Committee or the
Board shall be final, conclusive and binding on all participants and their
beneficiaries, heirs, personal representatives, executors and administrators.
 
Section 3.08 The Board of Directors, in its sole discretion, may amend, modify
or terminate the Plan at any time.  The Compensation Committee shall also
annually review the pre-determined performance standards and may amend such
schedules in its sole discretion.  Notwithstanding the foregoing, after the 90th
day of the year, the performance standards may not be amended in a manner which
would increase the amount of incentive compensation payable over the amount
which would have been payable under the performance standards previously
established for such year.

ARTICLE IV
PARTICIPANT ELIGIBILITY

Section 4.01 The following group shall participate in the Plan:


 
(a)Full-time employees who do not participate in another incentive plan.



Section 4.02 Voluntary or involuntary termination of full-time employment of a
Participant prior to the payment of incentive compensation awards for an Award
Period will result in such Participant forfeiting any incentive compensation for
that Award Period (except as provided in Section 4.03 herein).
 
Section 4.03 If a Participant dies, retires, becomes disabled, or is granted a
leave of absence during an Award Period, the Compensation Committee may, at its
discretion or under such rules as it may have prescribed, award partial
incentive compensation based on the level of achievement in relation to goals
established for the Award Period.
 
Section 4.04 New employees of the Company shall participate in the Plan so long
as eligibility to participate in the Plan came into existence no later than six
(6) months after the beginning of said Award Period.  If a person becomes
eligible at a date later than six (6) months into an Award Period, such person
shall not be a Participant under this Plan until the first day of the next Award
Period.
 
ARTICLE V
PAYMENT TO PARTICIPANTS


Section 5.01   The award payable under the Plan will be paid to participants
within thirty days after the close of the Award Period.  Awards are not earned
until paid to Participants.


ARTICLE VI
DETERMINATION OF ANNUAL AWARD FUND
 
Section 6.01 The target award fund as a percentage of employee salaries for an
Award Period shall be determined annually by the Compensation Committee of the
Board of Directors.  The target award may be changed by the Compensation
Committee of the Board of Directors at anytime at their discretion; provided,
however, that the target award may not be increased after the 90th day of the
year.
 
Section 6.02 The actual amount of the Incentive Compensation Plan award fund
shall be calculated according to a schedule comparing actual Return on Average
Assets and Earnings Per Share for the Award Period to a pre-determined
performance standard.  When performance is above the performance standard, the
actual award fund is adjusted upward from the target award fund.
 
Section 6.03 There shall be a minimum acceptable performance beneath which no
incentive awards are paid (sometimes referred to as the “threshold”) and a
maximum above which there is no additional award paid to avoid excessive payout
in the event of windfall profits.  Said minimum and maximum shall be reviewed
annually and amended when necessary at any time in the sole discretion of the
Compensation Committee; provided, however, that the minimum may not be reduced
and the maximum may not be increased after the 90th day of the year.
 
Section 6.04 A Participant who is rated a “4” or “5” on the most recent
Performance Appraisal and Development Plan shall not be eligible to receive an
award under the Plan.


ARTICLE VII
CALCULATION OF AWARD
 
Section 7.01 Employees will earn an award determined by Earnings Per Share
growth and ROAA as shown below:
 
TABLE I

2011 INCENTIVE COMPENSATION AWARD
 
 
 Target/ROAA
Award As A % of Target Award
Award As A % of Salary
                 
BASE
1.16%
100%
4.00%
 
1.18%
103%
 4.12%
 
1.20%
106%
 4.25%
 
1.22%
118%
 4.72%
 
1.24%
130%
 5.20%
 
1.26%
141%
 5.64%
 
1.28%
153%
 6.12%
 
1.30%
 166%
 6.65%
 
1.32%
180%
 7.20%

 
·  
For 2011, the Targeted (Base) ROAA is established as follows: ROAA of 1.16% and
Earnings Per Share of $2.56 per the Company’s Budget.

 
·  
These results are after accrual of the incentive.


ARTICLE VIII
MISCELLANEOUS PROVISIONS


Section 8.01 The Compensation Committee may elect to remove unusual,
extraordinary or non-recurring items from the calculation of Return on Average
Assets and Earnings Per Share.
 
Section 8.02 The Company shall not merge into or consolidate with another entity
or sell all or substantially all of its assets to another entity unless such
other entity shall become obligated to perform the terms and conditions hereof
relating to any awards already earned but not yet paid to the participant on his
behalf.


 
 

--------------------------------------------------------------------------------

 



ATTACHMENT A


NOTICE OF PARTICIPATION




                                       is eligible for participation in the 2011
Plan Year for Community Trust Bancorp, Inc. Incentive Compensation Plan, such
participant being subject to all of the terms and conditions of said Plan.


BY:___________________________________




Dated:____________________

 